

EXECUTION
 
 
SEQUOIA MORTGAGE TRUST 2010-H1
Mortgage Pass-Through Certificates, Series 2010-H1

 
UNDERWRITING AGREEMENT
 
 
April 23, 2010
 
The Firm or Firms
of Underwriters named
on the signature page hereof
 
Ladies and Gentlemen:
 
Sequoia Residential Funding, Inc., a Delaware corporation (the “Depositor”) and
an indirect wholly-owned limited purpose subsidiary of Redwood Trust, Inc., a
Maryland corporation (“Redwood Trust”), proposes to sell to you (each, an
“Underwriter”) the Underwritten Certificates (as defined below), and to cause
Sequoia Mortgage Trust 2010-H1 (the “Issuing Entity”), a common law trust
governed by New York law, to issue its Mortgage Pass-Through Certificates, Class
A-1 Certificates (without regard to the Retained Certificates (as defined
below), the “Underwritten Certificates”) having the characteristics set forth in
the Final Prospectus, evidencing beneficial ownership interests in the Issuing
Entity, the assets of which will consist primarily of a pool of hybrid mortgage
loans secured by first liens on one- to four-family residential properties,
including condominiums, townhomes, planned unit developments and cooperatives,
which generally provide for interest at a fixed rate during an initial period of
five years from their origination and at an adjustable rate thereafter
(collectively, the “Mortgage Loans”).  Simultaneously with the issuance and sale
of the Underwritten Certificates, the Class A-IO, Class R, Class B-1, Class B-2,
Class B-3 and Class B-4 Certificates (together with the Underwritten
Certificates, the “Certificates”) are being issued.  The Mortgage Loans will
have the characteristics described in the Final Prospectus, subject to the
variances, ranges, minimums and maximums set forth in the Final Prospectus.


 
 

--------------------------------------------------------------------------------

 

The Issuing Entity will be formed, and the Certificates will be issued, pursuant
to a pooling agreement (the “Pooling Agreement”) dated as of April 1, 2010,
between the Depositor and Wells Fargo Bank, N.A., as trustee (in such capacity,
the “Trustee”), and acknowledged as to specified sections by RWT Holdings, Inc.,
a Delaware corporation and wholly-owned subsidiary of Redwood Trust, as seller
(the “Seller”).  On or about April 28, 2010 (the “Closing Date”), the Seller
will assign all of its right, title and interest in the Mortgage Loans to the
Depositor pursuant to a mortgage loan purchase and sale agreement, dated as of
April 1, 2010 (the “Mortgage Loan Purchase Agreement”), between the Seller, as
seller, and the Depositor, as purchaser.  Pursuant to the Pooling Agreement, the
Mortgage Loans will, in turn, be assigned by the Depositor to the Trustee for
the benefit of the Certificateholders, together with all principal and interest
collections received with respect to the Mortgage Loans after April 1, 2010 (the
“Cut-off Date”).  The Trustee will concurrently with such assignment,
authenticate and deliver the Certificates to the Depositor, and the Depositor
will sell the Underwritten Certificates, in the respective initial Class
Principal Amounts as set forth on Schedule 1 annexed hereto, to the Underwriters
and retain approximately $11,200,000 of the Class Principal Amount of the
Underwritten Certificates (the “Retained Certificates”).  In addition, pursuant
to an assignment, assumption and recognition agreement (the “Assignment
Agreement”), (i) the Seller will assign its rights under the underlying master
mortgage loan purchase and servicing agreement dated as of March 1, 2010 (the
“Servicing Agreement”), relating to the Mortgage Loans, entered into by the
Seller and CitiMortgage, Inc. (the “Servicer”), to the Depositor and (ii) the
Depositor will, in turn, assign its rights under the Servicing Agreement to the
Trustee for the benefit of the Certificateholders.  The Servicer will service
the Mortgage Loans pursuant to the provisions of the Servicing Agreement and the
Assignment Agreement.



 
2

--------------------------------------------------------------------------------

 

The Pooling Agreement, the Mortgage Loan Purchase Agreement, the Assignment
Agreement, the Servicing Agreement and this Agreement are sometimes referred to
herein collectively as the “Transaction Documents.”  Capitalized terms shall
have the respective meanings set forth in this Agreement (or by reference to
Section 10 hereof) or, if not defined therein, as set forth in the Pooling
Agreement.


1.           Representations and Warranties.  The Seller, the Depositor and
Redwood Trust, jointly and severally represent and warrant to, and agree with,
each Underwriter that:


(i)           A registration statement on Form S-3 (File Nos. 333-159791 and
333-159791-01) relating to mortgage pass-through certificates has been filed
with the Securities and Exchange Commission (the “Commission”) and has become
effective under the Securities Act of 1933, as amended (the “Securities
Act”).  Such registration statement as of its effective date, and each amendment
thereto and any document incorporated by reference therein and any prospectus
included or deemed or retroactively deemed to be a part thereof pursuant to Rule
430A or Rule 430B, as of the date of this Agreement, is hereinafter referred to
as the “Registration Statement.”  The Registration Statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act.  As of the
Closing Date, no stop order suspending the effectiveness of such Registration
Statement has been issued and no proceedings for that purpose have been
initiated or, to the knowledge of the Seller, the Depositor or Redwood Trust,
threatened by the Commission.  The Depositor proposes to prepare and file with
the Commission pursuant to Rule 424 under the Securities Act a final prospectus
dated April 22, 2010 (the “Base



 
3

--------------------------------------------------------------------------------

 

Prospectus”) to be supplemented by a prospectus supplement dated the date hereof
relating to the Underwritten Certificates in the form filed after the date of
this Agreement pursuant to Section 424(b) that discloses the public offering
price and other final terms of the Underwritten Certificates (together with any
revision, amendment or supplement, the “Prospectus Supplement”).  The Prospectus
Supplement, together with the Base Prospectus, including the documents
incorporated therein as of the time of such filing is hereinafter referred to as
the “Final Prospectus.”  In connection with the offering of the Underwritten
Certificates, the Depositor has also prepared a preliminary prospectus
supplement dated April 22, 2010, which constitutes a statutory prospectus to be
retroactively included in the Registration Statement and has been or will be
filed with the Commission pursuant to Rule 424(b) under the Securities Act (the
“Preliminary Prospectus Supplement” and together with the Base Prospectus, the
“Preliminary Prospectus”).  The Preliminary Prospectus and the Final Prospectus
separately, are referred to herein as a “Prospectus.”  Any reference herein to
the Registration Statement or a Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), on or before the date on which the Registration Statement,
as amended, became effective, or the issue date of the Preliminary Prospectus,
or the date on which the Final Prospectus is filed pursuant to Rule 424(b) under
the Securities Act, as the case may be; and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
and each Prospectus shall be deemed to refer to and include any document
incorporated by reference therein which is filed under the Exchange Act after
the date on which the Registration Statement became effective, the issue date of
the Preliminary Prospectus or the date on which a Final Prospectus is filed
pursuant to Rule 424(b) under the Securities Act, as the case may be.



 
4

--------------------------------------------------------------------------------

 

(ii)           Each of (A) the Registration Statement, as of its effective date,
(B) the Preliminary Prospectus, taken together with the static pool information
set forth in or referred to under the caption “Static Pool Information” in the
Preliminary Prospectus but deemed to be excluded from the Registration Statement
and the Preliminary Prospectus pursuant to Item 1105(d) of Regulation AB (the
“Designated Static Pool Information”), as of its issue date, and (C) the Final
Prospectus, taken together with the Designated Static Pool Information set forth
in or referred to under the caption “Static Pool Information” in such Final
Prospectus, as of its issue date, as revised, amended or supplemented and filed
with the Commission prior to the termination of the offering of the Underwritten
Certificates, will conform in all material respects to the requirements of the
Securities Act and the rules and regulations (the “Regulations”) of the
Commission thereunder applicable to such documents as of their respective dates,
and the Registration Statement, the Designated Static Pool Information and the
Final Prospectus as revised, amended or supplemented and filed with the
Commission as of the Closing Date will conform in all material respects to the
requirements of the Securities Act and the Regulations of the Commission
applicable to such documents as of the Closing Date.  None of (A) the
Registration Statement, at the time it became effective and as of the Closing
Date, (B) the Preliminary Prospectus, taken together with the Designated Static
Pool Information, as of its issue date, or (C) the Final Prospectus, taken
together with the Designated Static Pool Information, as of its issue date, as
of the date of any Contract of Sale that occurs after the date of the Final
Prospectus and prior to the Closing Date, and as of the Closing Date, contained
or will contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Seller, the Depositor and Redwood Trust
make no representations, warranties or agreements as to the information
contained in a Prospectus or any revision or amendment thereof or supplement
thereto (in the case of the Final Prospectus) in reliance upon and in conformity
with information furnished in writing to the Depositor by or on behalf of any
Underwriter specifically for use in connection with the preparation of a
Prospectus or any revision or amendment thereof or supplement thereto (in the
case of the Final Prospectus), such information being defined as the
“Underwriter Information” in Section 10 hereof.



 
5

--------------------------------------------------------------------------------

 

If, subsequent to the date of this Agreement, the Depositor and the Underwriters
determine that such information included an untrue statement of material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and terminate their old Contracts of Sale and enter into new
Contracts of Sale with investors in the Underwritten Certificates, then the
Preliminary Prospectus and the Designated Static Pool Information will refer to
the information agreed upon in writing by the Depositor and the Underwriters and
conveyed to purchasers at the time of entry into the first such new Contract of
Sale, including any information that corrects such material misstatements or
omissions (“Corrective Information”) and the date of each affected Contract of
Sale will refer to the time and date agreed upon by the Depositor and the
Underwriters.



 
6

--------------------------------------------------------------------------------

 

(iii)           The conditions to the use by the Depositor of a registration
statement on Form S-3 under the Securities Act, as set forth in the General
Instructions to Form S-3, have been satisfied with respect to the Registration
Statement.  There are no contracts or documents of the Depositor which are
required to be filed as exhibits to the Registration Statement pursuant to the
Securities Act or the Regulations of the Commission thereunder which have not
been so filed.


(iv)           (A)  At the time of the filing of the Registration Statement and
(B) at the date of this Agreement, the Depositor was not and is not an
“ineligible issuer,” as defined in Rule 405 under the Securities Act.


(v)           As of the date hereof, as of the date of any Contract of Sale and
at all subsequent times through the completion of the public offer and sale of
the Underwritten Certificates, the Preliminary Prospectus issued at or prior to
the date hereof, any Issuer Information or the Seller Mortgage Loan Information
(each as defined below) contained in a Free Writing Prospectus did not include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that no representation is made as to any Underwriter Information.


(vi)           The Underwritten Certificates conform in all material respects to
the description thereof contained in the Final Prospectus.  The issuance of the
Underwritten Certificates has been authorized, and on the Closing Date the
Underwritten Certificates will have been duly and validly executed,
authenticated and delivered in accordance with the Pooling Agreement and
delivered to the Underwriters for the account of the Underwriters against
payment therefor as provided herein, and such Certificates will be duly and
validly issued and outstanding and entitled to the benefits afforded by the
Pooling Agreement.  Each Underwritten Certificate of the Class (or if
applicable, Classes) or type indicated to be “mortgage related securities” under
the heading “Summary of Terms — Legal Investment” in the Prospectus Supplement
will, when issued, be a “mortgage related security” as such term is defined in
Section 3(a)(41) of the Exchange Act.



 
7

--------------------------------------------------------------------------------

 

(vii)           This Agreement has been duly authorized, executed and delivered
by each of the Seller, the Depositor and Redwood Trust, and as of the Closing
Date, each of the other Transaction Documents to which the Seller, the Depositor
or Redwood Trust is a party will have been, duly authorized, executed and
delivered by the Seller, the Depositor or Redwood Trust, as applicable, and will
conform in all material respects to the descriptions thereof contained in the
Final Prospectus and, assuming the valid execution and delivery thereof by the
other parties thereto, each Transaction Document to which Redwood Trust, the
Seller or the Depositor is a party will constitute a legal, valid and binding
agreement of the Seller, the Depositor or Redwood Trust, as applicable,
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and by general principles of equity.


(viii)         Each of the Seller, the Depositor and Redwood Trust has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its respective state of incorporation, and each of the Seller, the
Depositor and Redwood Trust is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the character of its respective properties or the nature of its respective
activities makes such qualification necessary, except such jurisdictions, if
any, in which the failure to be so qualified will not have a material adverse
effect on the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of Redwood Trust, the Seller
or the Depositor; each of Redwood Trust, the Seller and the Depositor holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its respective business as described in the Final
Prospectus; and each of the Seller, the Depositor and Redwood Trust has the
corporate power and authority to own its respective properties and conduct its
respective business as described in the Final Prospectus and to enter into and
perform its respective obligations under each Transaction Document to which it
is a party.



 
8

--------------------------------------------------------------------------------

 

(ix)           Neither the issuance, delivery or sale of the Underwritten
Certificates, nor the consummation of any other of the transactions contemplated
herein, nor the execution and delivery of the Transaction Documents by the
Seller, the Depositor or Redwood Trust, as applicable, and compliance with the
provisions of the Transaction Documents, does or will conflict with or result in
the breach of any material term or provision of the certificate of incorporation
or by-laws of the Seller, the Depositor, or Redwood Trust, and none of the
Seller, the Depositor or Redwood Trust is in breach or violation of or in
default (nor has an event occurred which with notice or lapse of time or both
would constitute a default) under the terms of (i) any indenture, contract,
lease, mortgage, deed of trust, note, agreement or other evidence of
indebtedness or other agreement, obligation or instrument to which the Seller,
the Depositor or Redwood Trust is a party or by which it or its respective
properties are bound, or (ii) any law, decree, order, rule or regulation
applicable to the Seller, the Depositor or Redwood Trust of any court or
supervisory, regulatory, administrative or governmental agency, body or
authority, or arbitrator having jurisdiction over the Seller, the Depositor or
Redwood Trust, or its respective properties, the default, breach or violation of
which would have a material adverse effect on the Depositor, Redwood Trust, the
Issuing Entity or the Certificates or on the ability of the Seller, the
Depositor or Redwood Trust to perform its respective obligations under the
Transaction Documents to which it is a party; and none of the delivery of the
Certificates, the consummation of any other of the transactions contemplated
herein, or the compliance with the provisions of the Transaction Documents will
result in such a default, breach or violation or which would have such a
material adverse effect.



 
9

--------------------------------------------------------------------------------

 

(x)           No filing or registration with, notice to, or consent, approval,
authorization or order or other action of any court or governmental authority or
agency is required for the consummation by the Seller, the Depositor or Redwood
Trust of the transactions contemplated by the Transaction Documents to which it
is a party (other than as required under “blue sky” or state securities laws, as
to which no representations and warranties are made by the Seller, the Depositor
or Redwood Trust), except such as have been, or will have been prior to the
Closing Date, obtained under the Securities Act, and such recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling Agreement and/or Servicing Agreement) or
filings under the Uniform Commercial Code that have not yet been completed.


(xi)           Except as described in the Final Prospectus, there is no action,
order, suit or proceeding before or by any court, administrative or governmental
agency now pending to which the Seller, the Depositor or Redwood Trust is a
party, or to the best knowledge of each of the Seller, the Depositor or Redwood
Trust, threatened against the Seller, the Depositor or Redwood Trust, which
could reasonably result individually or in the aggregate in any material adverse
change in the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of the Seller, the Depositor
or Redwood Trust or could reasonably interfere with or materially and adversely
affect the consummation of the transactions contemplated by the Transaction
Documents.



 
10

--------------------------------------------------------------------------------

 

(xii)           At the time of execution and delivery of the Mortgage Loan
Purchase Agreement between the Seller and the Depositor, the Seller will own the
Mortgage Loans being sold to the Depositor pursuant thereto, free and clear of
any lien, mortgage, pledge, charge, encumbrance, adverse claim or other security
interest (collectively “Liens”), except to the extent permitted by the Mortgage
Loan Purchase Agreement, and will not have assigned to any person other than the
Depositor any of its right, title or interest in the Mortgage Loans.


(xiii)                      Immediately prior to the assignment of the Mortgage
Loans by the Depositor to the Trustee as contemplated by the Pooling Agreement,
the Depositor (i) will have good title to and be the sole owner of, each such
Mortgage Loan free and clear of any Lien, (ii) will not have assigned to any
Person any of its rights, title or interest in and to such Mortgage Loans or in
the Servicing Agreement and (iii) will have the power and authority to sell such
Mortgage Loans to the Trustee, and upon execution and delivery of the Pooling
Agreement by the Trustee and delivery of the Certificates to the Depositor, the
Trustee will have acquired all of the Depositor’s right, title and interest in
and to such Mortgage Loans.



 
11

--------------------------------------------------------------------------------

 

(xiv)          Any taxes, fees and other governmental charges in connection with
the execution, delivery and issuance of the Transaction Documents and the
Certificates have been or will be paid by the Seller, the Depositor or Redwood
Trust at or prior to the Closing Date, except (if applicable) for fees for
recording assignments of the Mortgage Loans to the Trustee pursuant to the
Pooling Agreement and/or Servicing Agreement and Uniform Commercial Code filing
fees that have not yet been completed, which fees will be paid by or on behalf
of the Depositor.


(xv)           The Mortgage Loans conform in all material respects to the
description thereof contained in the Final Prospectus.


(xvi)          Neither the Depositor nor the Issuing Entity is, and neither the
issuance and sale of the Certificates nor the activities of the Issuing Entity
pursuant to the Pooling Agreement will cause the Depositor or the Issuing Entity
to be, an “investment company” or under the control of an “investment company”
as such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
 
(xvii)         None of the Seller, the Depositor or Redwood Trust is doing
business with Cuba.


(xviii)        As of the date of delivery, any Seller Mortgage Loan Information
provided to the Underwriters is true and correct in all material respects, or if
there is any material error in any Seller Mortgage Loan Information, the
Depositor or the Seller has promptly provided corrected information to the
Underwriters.



 
12

--------------------------------------------------------------------------------

 

2.           Purchase and Sale.  Subject to the terms and conditions and in
reliance upon the representations and warranties set forth herein, the Depositor
agrees to sell, and each Underwriter agrees, severally and not jointly, to
purchase from the Depositor, each Class of Underwritten Certificates to be
purchased by such Underwriter, in the respective initial Class Principal
Amounts, and at the respective purchase price for each Underwriter, as set forth
on Schedule 1 annexed hereto (including accrued interest from and including the
Cut-off Date to, but not including, the Closing Date).


3.           Delivery and Payment.  The Underwritten Certificates shall be
delivered at the office, on the date and at the time specified in the Final
Prospectus, which place, date and time may be changed by agreement between the
Underwriters and the Depositor.  Delivery of the Underwritten Certificates shall
be made to each of the Underwriters as against their respective payment of the
purchase price therefor to or upon the order of the Depositor in immediately
available federal funds.  The Underwritten Certificates shall be registered in
such names and in such denominations as required by book-entry registration not
less than two full business days prior to the Closing Date.  The Depositor
agrees to cause the Underwritten Certificates to be made available for
inspection, checking and packaging in New York, New York on the business day
prior to the Closing Date.


4.           Offering Procedures.  It is understood that the Underwriters
propose to offer the Underwritten Certificates for sale as set forth in the
Preliminary Prospectus and the Final Prospectus and that you will not offer,
sell or otherwise distribute the Underwritten Certificates (except for the sale
thereof in exempt transactions) in any state in which the Underwritten
Certificates are not exempt from registration under “blue sky” or state
securities laws (except where the Underwritten Certificates will have been
qualified for offering and sale at your direction under such “blue sky” or state
securities laws).



 
13

--------------------------------------------------------------------------------

 

Neither the Depositor nor any Underwriter will disseminate to any potential
investor information relating to the Underwritten Certificates that constitutes
a “written communication” within the meaning of Rule 405 under the Securities
Act, other than the Preliminary Term Sheet, each Prospectus, the collateral
information dated November 19, 2009 and January 13, 2010 circulated by the
Depositor that will be filed with the Commission on Form 8-K (the “Preliminary
Collateral Information”) and, in the case of the Underwriters, Derived
Information or Custom Loan Information, unless (i) if an Underwriter seeks to
disseminate such information, such Underwriter has obtained the prior consent of
the Depositor, or (ii) if the Depositor seeks to disseminate such information,
the Depositor has obtained the prior consent of the Underwriters.


An Underwriter may convey Derived Information or Custom Loan Information to a
potential investor prior to entering into a Contract of Sale with such investor;
provided, however, that Derived Information shall not be distributed in a manner
reasonably designed to lead to its broad unrestricted dissemination within the
meaning of Rule 433(d) under the Securities Act.  Each Underwriter shall deliver
to the Depositor and its counsel a copy, in electronic form, of each Free
Writing Prospectus disseminated by such Underwriter that is required to be filed
with the Commission, not later than one business day prior to the date on which
such Free Writing Prospectus is required under the Regulations to be so
filed.  Each Underwriter will comply with the requirements of Rule 433(g)
applicable to any Free Writing Prospectus, including document retention and
record-keeping.


The Depositor represents that it has treated and agrees that it will treat each
Free Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433, and has complied and will comply with the requirements of Rule 433
applicable to any Free Writing Prospectus, including timely Commission filing
where required, legending and record-keeping.



 
14

--------------------------------------------------------------------------------

 

Neither the Depositor nor any Underwriter shall disseminate or file with the
Commission any information relating to Underwritten Certificates in reliance on
Rule 167 or 426 under the Securities Act, nor shall any Underwriter disseminate
any Free Writing Prospectus in a manner reasonably designed to lead to its broad
unrestricted dissemination within the meaning of Rule 433(d) under the
Securities Act other than the Preliminary Collateral Information.


Prior to entering into a Contract of Sale, each Underwriter shall have conveyed
to the related purchaser a copy of the Final Prospectus, or a copy of the
Preliminary Prospectus if the Final Prospectus is not yet available, in the form
that such Underwriter and the Depositor have agreed most recently prior thereto
shall be used for offers and sales of the Underwritten Certificates.  Each
confirmation of sale with respect to the Underwritten Certificates delivered by
an Underwriter shall, if such confirmation of sale is not preceded or
accompanied by delivery of the Final Prospectus, include a legend to the
following effect, or a similar legend, in compliance with Rule 173 under the
Securities Act:


Rule 173 notice:  This security was sold pursuant to an effective registration
statement that is on file with the SEC.  You may request a copy of the
Prospectus at www.sec.gov, or by calling 1-800-323-5678.


5.           Agreements.  The Depositor agrees with each Underwriter that:


(i)           The Depositor will cause the Preliminary Prospectus and the Final
Prospectus to be filed with the Commission pursuant to Rule 424(b) under the
Securities Act not later than 9:00 a.m. (New York time) on the Closing Date,
will promptly advise



 
15

--------------------------------------------------------------------------------

 

each Underwriter when such Prospectus has been so filed, and, prior to the
termination of the offering of the Underwritten Certificates, will also promptly
advise each Underwriter (i) when any amendment to the Registration Statement has
become effective or any revision of or supplement to the Final Prospectus has
been so filed (unless such amendment, revision or supplement does not relate to
the Underwritten Certificates or the Issuing Entity), (ii) of any request by the
Commission for any amendment of the Registration Statement or any Final
Prospectus or for any additional information (unless such amendment or request
for additional information does not relate to the Underwritten Certificates or
the Issuing Entity), (iii) of any written notification received by the Depositor
of the suspension of qualification of the Underwritten Certificates for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose and (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the institution or, to the
knowledge of the Depositor, the threatening of any proceeding for that
purpose.  The Depositor will use its best efforts to prevent the issuance of any
such stop order and, if issued, to obtain as soon as possible the withdrawal
thereof.  The Depositor will not file prior to the termination of such offering
any amendment to the Registration Statement or any revision of or supplement to
the Final Prospectus (other than any such amendment, revision or supplement
which does not relate to Underwritten Certificates or the Issuing Entity) which
shall be disapproved by the Underwriters after reasonable notice and review of
such filing.


(ii)           If, at any time when a prospectus relating to the Underwritten
Certificates is required to be delivered under the Securities Act, (i) any event
occurs as a result of which the Final Prospectus (including in each case, the
Designated Static Pool



 
16

--------------------------------------------------------------------------------

 

Information) or the Preliminary Prospectus (if used by the Underwriters to enter
into a Contract of Sale) as then amended or supplemented would include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading, or (ii) it shall be necessary to revise, amend or
supplement the Final Prospectus to comply with the Securities Act or the
Regulations of the Commission thereunder, the Depositor promptly will notify
each Underwriter and will, upon the request of any Underwriter, or may, after
consultation with each Underwriter, prepare and file with the Commission a
revision, amendment or supplement which will correct such statement or omission
or effect such compliance, and furnish without charge to each Underwriter as
many copies as such Underwriter may from time to time reasonably request of an
amended Final Prospectus or the Preliminary Prospectus (if used by the
Underwriters to enter into a Contract of Sale) or a supplement to the Final
Prospectus or the Preliminary Prospectus (if used by the Underwriters to enter
into a Contract of Sale) which will correct such statement or omission or effect
such compliance.


(iii)           The Depositor will furnish to each Underwriter and counsel to
the Underwriters, without charge, conformed copies of the Registration Statement
(including exhibits thereto) and, so long as delivery of a prospectus relating
to the Underwritten Certificates is required under the Securities Act, as many
copies of the Preliminary Prospectus, the Final Prospectus and any revisions or
amendments thereof or supplements thereto as may be reasonably requested.


(iv)           The Depositor will, as between itself and the Underwriters, pay
all expenses incidental to the performance of the obligations of the Depositor,
the Seller or



 
17

--------------------------------------------------------------------------------

 

Redwood Trust under this Agreement, including without limitation (i) expenses of
preparing, printing, filing and reproducing the Registration Statement, the
Preliminary Prospectus, the Final Prospectus, any Free Writing Prospectuses, the
Transaction Documents and the Certificates, (ii) the cost of delivering the
Underwritten Certificates to the Underwriters, (iii) the fees charged by
securities rating agencies for rating the Underwritten Certificates, (iv) all
transfer taxes, if any, with respect to the sale and delivery of the
Underwritten Certificates to the Underwriters, (v) any expenses for the
qualification of the Underwritten Certificates under “blue sky” or state
securities laws, including filing fees and the fees and disbursements of counsel
for such Underwriter in connection therewith and in connection with the
preparation of any Blue Sky Survey, (vi) all other costs and expenses incidental
to the performance by the Depositor, the Seller or Redwood Trust of their
respective obligations hereunder which are not otherwise specifically provided
for in this subsection and (vii) the fees of any accountants in connection with
preparation of any comfort letters in connection with a Prospectus or with
respect to Designated Static Pool Information.  In addition, it is understood
that, except as provided in this paragraph (iv) and in Section 9 hereof, the
Underwriters will pay all the following additional expenses: (i) any transfer
taxes on resale of any of the Underwritten Certificates by them, (ii) any
advertising expenses connected with any offers that such Underwriters may make
and (iii) the fees of any counsel to the Underwriters, including the fees
incurred in connection with the review of the Transaction Documents and the
preparation of the Underwriting Agreement and the legal opinions.



 
18

--------------------------------------------------------------------------------

 

(v)           So long as any Underwritten Certificates are outstanding, upon
request of any Underwriter, the Depositor will furnish, or will cause to be
furnished, to such Underwriter, as soon as available, a copy of (i) the annual
statement of compliance prepared by the Trustee, the Servicer and any
subservicers pursuant to the Pooling Agreement or the Servicing Agreement, as
applicable, (ii) each report regarding the Underwritten Certificates filed with
the Commission under the Exchange Act or mailed to the holders of the
Underwritten Certificates and (iii) from time to time, such other information
concerning the Underwritten Certificates which may be furnished by the Depositor
or the Trustee without undue expense and without violation of applicable law.


(vi)           On or prior to the filing of the Final Prospectus pursuant to
Rule 424(b), the Company will file with the Commission a current report on Form
8-K attaching the Transaction Documents and certain other material agreements
and opinions of counsel that are required to be filed, provided that such
Transaction Documents need not be executed and may be subject to nonmaterial
changes.


(vii)           For a period ending on the Closing Date, the Depositor shall not
offer or sell, or announce the offering of, or cause any trust created by the
Depositor to offer or sell, or announce the offering of, any mortgage
pass-through certificates or other similar mortgage-related securities, without
the prior written consent of the Underwriters.


(viii)                      The Depositor has prepared the Preliminary
Prospectus described in Section 1(i) relating to the Underwritten Certificates,
in a form consented to by the Underwriters, and has filed or will file the
Preliminary Prospectus within the period required by Rule 424(b).



 
19

--------------------------------------------------------------------------------

 

(ix)           All written and graphic communications relating to the
Underwritten Certificates used prior to the availability of a Prospectus, other
than the Preliminary Collateral Information, will comply with the requirements
of Rule 433, including the inclusion of the legend required by Rule 433(c)(2).


Redwood Trust covenants with each Underwriter and with the Depositor that it
shall notify you and the Depositor of the occurrence of any material events
respecting the activities, affairs or condition, financial or otherwise, of
Redwood Trust and its subsidiaries and, if as a result of any such event it is
necessary to amend or supplement any Prospectus in order to make such Prospectus
not misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, Redwood Trust will forthwith supply such information
to the Depositor as shall be necessary for the Depositor to prepare an amendment
or supplement to such Prospectus so that, as so amended or supplemented, such
Prospectus (including in each case, the Designated Static Pool Information) will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances existing at the time it is delivered to a purchaser, not
misleading.


6.           Conditions to the Obligations of Underwriters.  The obligation of
each Underwriter to purchase the Underwritten Certificates to be purchased by it
as set forth on Schedule 1 annexed hereto shall be subject to the accuracy in
all material respects of the representations and warranties on the part of the
Seller, the Depositor and Redwood Trust contained herein as of the date hereof
and as of the Closing Date, to the accuracy of the statements of the Seller, the
Depositor and Redwood Trust made in any officer’s certificate pursuant to the
provisions hereof, to the performance in all material respects by the Seller,
the Depositor and Redwood Trust of its obligations hereunder and to the
following additional conditions:



 
20

--------------------------------------------------------------------------------

 

(a)           No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted and be pending or shall have been threatened, any requests for
additional information on the part of the Commission (to be included in the
Registration Statement or in a Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Underwriters, and the Preliminary
Prospectus and the Final Prospectus shall have been filed or transmitted for
filing with the Commission not later than the time the same is required to be
filed or transmitted for filing pursuant to the Regulations of the Commission.


(b)           Each of the Depositor and the Seller shall have furnished to the
Underwriters a certificate, dated the Closing Date, signed by the Chairman of
the Board or the President and the principal financial or accounting officer of
such entity, to the effect that each signer of such certificate has carefully
examined the Registration Statement, the Final Prospectus, the Preliminary
Prospectus, the Designated Static Pool Information and this Agreement and that:


(i)           The representations and warranties made by such entity herein are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, and such entity has complied with
all agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;


(ii)           No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date;



 
21

--------------------------------------------------------------------------------

 

(iii)           Nothing has come to the attention of such officer that would
lead such officer to believe that the Preliminary Prospectus or the Final
Prospectus (including in each case, the Designated Static Pool Information)
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and


(iv)           Nothing has come to the attention of such officer that would lead
such officer to believe that any Seller Mortgage Loan Information contains any
untrue statement of a material fact or, in conjunction with the Preliminary
Prospectus or the Final Prospectus (including in each case, the Designated
Static Pool Information), omits any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


(c)           Redwood Trust shall have furnished to the Underwriters a
certificate, dated the Closing Date, of Redwood Trust, signed by the Chairman of
the Board or President and the principal financial or accounting officer of
Redwood Trust, to the effect that each signer of such certificate has carefully
examined the Registration Statement, the Preliminary Prospectus, the Final
Prospectus, the Designated Static Pool Information and this Agreement and that:


(i)           The representations and warranties of Redwood Trust herein are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, and Redwood Trust has complied with
all agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;



 
22

--------------------------------------------------------------------------------

 

(ii)           No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date; and


(iii)           Nothing has come to the attention of such officer that would
lead such officer to believe that the Preliminary Prospectus or the Final
Prospectus (including in each case, the Designated Static Pool Information)
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(d)           Each of the Depositor and the Seller shall have furnished to you
an opinion, dated the Closing Date, of Tobin & Tobin or Orrick, Herrington &
Sutcliffe LLP, special counsel to the Depositor and the Seller, in form and
substance satisfactory to the Underwriters and counsel to the Underwriters, to
the effect that:


(i)           Such entity has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of its incorporation
and is duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of such entity; and such entity holds all material licenses, certificates and
permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;



 
23

--------------------------------------------------------------------------------

 

(ii)           No filing or registration with, notice to, or consent, approval,
authorization, order or other action of any governmental agency or body or any
court is required for the consummation by such entity of the transactions
contemplated by the terms of the Transaction Documents to which it is a party
except such as may be required under the “blue sky” or state securities laws of
any jurisdiction in connection with the offering, sale or acquisition of the
Underwritten Certificates, any recordations of the Mortgage Loans to the Trustee
(to the extent such recordations are required pursuant to the Pooling Agreement
and/or the Servicing Agreement) and filings under the Uniform Commercial Code
that have not yet been completed and such other approvals as have been obtained;


(iii)           The issuance, delivery and sale of the Underwritten Certificates
to be purchased by the Underwriters pursuant to this Agreement, the execution
and delivery of the Transaction Documents by such entity and the consummation of
any of the transactions contemplated by the terms of the Transaction Documents
do not conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the certificate of incorporation or
by-laws of such entity, or any indenture, contract, lease, mortgage, deed of
trust, note, agreement or other evidence of indebtedness or other agreement,
obligation or instrument to which such entity is a party or by which it or its
property is bound, or any statute or any law, decree, order, rule or regulation
applicable to such entity of any court, regulatory body, administrative agency
or governmental body having jurisdiction over such entity or its properties;


(iv)           There are no legal or governmental actions, investigations or
proceedings pending to which such entity is a party, or, to the best knowledge
of such counsel, threatened against such entity, (A) asserting the invalidity of
any Transaction Document or the Certificates, (B) seeking to prevent the
issuance of the Certificates or the consummation of any of the transactions
contemplated by any Transaction Document, (C) which might materially and
adversely affect the performance by such entity of its respective obligations
under, or the validity or enforceability of, any Transaction Document or the
Certificates, except as described in the Final Prospectus or (D) seeking to
affect adversely the REMIC status (for Federal income tax purposes) of the
Underwritten Certificates as described in the Final Prospectus under the heading
“Material Federal Income Tax Consequences”;



 
24

--------------------------------------------------------------------------------

 

(v)           The Registration Statement and any amendments thereto have become
effective under the Securities Act; to the best knowledge of such counsel, no
stop order suspending the effectiveness of the Registration Statement has been
issued and not withdrawn, no proceedings for that purpose have been instituted
or threatened and not terminated; and the Registration Statement and each
Prospectus and each amendment or supplement thereto (in the case of the
Registration Statement and the Final Prospectus), as of their respective
effective or issue dates (other than the financial and statistical information
contained therein as to which such counsel need express no opinion), complied as
to form in all material respects with the applicable requirements of the
Securities Act and the respective rules and regulations thereunder;


(vi)           To the best knowledge of such counsel, there are no material
contracts, indentures or other documents of a character required to be described
or referred to in the Registration Statement or any Prospectus or to be filed as
exhibits to the Registration Statement other than those described or referred to
therein or filed or incorporated by reference as exhibits thereto;



 
25

--------------------------------------------------------------------------------

 

(vii)           Each Transaction Document to which such entity is a party has
been duly authorized, executed and delivered by such entity and constitutes a
valid, legal and binding agreement of such entity enforceable against such
entity in accordance with its terms, subject, as to enforceability to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and to general principles of equity
regardless of whether enforcement is sought in a proceeding in equity or at law;


(viii)        The direction by the Depositor to the Trustee to execute,
authenticate and deliver the Underwritten Certificates has been duly authorized
by the Depositor, and the Underwritten Certificates, when authenticated by the
Trustee in the manner anticipated by the Pooling Agreement and delivered and
paid for by you as provided in this Agreement, will be validly issued and
outstanding and entitled to the benefits of the Pooling Agreement;


(ix)           The Underwritten Certificates and the Transaction Documents
conform in all material respects to the descriptions thereof contained in the
Final Prospectus;


(x)           The statements in the Final Prospectus under the headings “Certain
Legal Aspects of the Loans” and “Legal Investment,” to the extent that they
constitute matters of law or legal conclusions with respect thereto, have been
reviewed by such counsel and are correct in all material respects;


(xi)           The Underwritten Certificates indicated under the heading
“Summary of Terms — Legal Investment” in the Final Prospectus to be “mortgage
related securities” will be mortgage related securities, as defined in Section
3(a)(41) of the Exchange Act, so long as such Underwritten Certificates are
rated in one of the two highest rating categories by at least one nationally
recognized statistical rating organization; and



 
26

--------------------------------------------------------------------------------

 

(xii)           The Pooling Agreement is not required to be qualified under the
Trust Indenture Act of 1939, as amended, and neither the Depositor nor the
Issuing Entity is required to be registered as an “investment company” under the
1940 Act.


Such opinion of counsel shall also include negative assurances satisfactory to
the Underwriters with respect to the Preliminary Prospectus and the Final
Prospectus.


Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
the Seller, the Depositor and Redwood Trust.  Such opinion may be qualified as
an opinion only on the laws of the States of New York and Delaware and the
federal law of the United States.  To the extent that such firm relies upon the
opinion of other counsel in rendering any portion of its opinion, the opinion of
such other counsel shall be attached to and delivered with the opinion of such
firm that is delivered to you.


(e)           The Depositor shall have furnished to the Underwriters an opinion,
dated the Closing Date, of Chapman and Cutler LLP, special tax counsel to the
Depositor, in form and substance satisfactory to the Underwriters and counsel to
the Underwriters, to the effect that:


(i)           The statements in the Final Prospectus under the heading “Material
Federal Income Tax Consequences,” as supplemented or modified by the statements
in the Prospectus Supplement under the heading “Material Federal Income Tax
Consequences,”  to the extent that they constitute matters of  law or legal
conclusions with respect to Federal income tax matters, are correct in all
material respects; and



 
27

--------------------------------------------------------------------------------

 

(ii)           Each segregated asset pool for which the Pooling Agreement
directs the Trustee to make a REMIC election will qualify as a REMIC within the
meaning of Section 860D of the Code.


(f)           Redwood Trust shall have furnished to the Underwriters an opinion,
dated the Closing Date, of Tobin & Tobin, special counsel to Redwood Trust, in
form and substance satisfactory to the Underwriters and counsel to the
Underwriters, to the effect that:


(i)           Redwood Trust has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Maryland and is
duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of Redwood Trust; and Redwood Trust holds all material licenses, certificates
and permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;


(ii)           Each Transaction Document to which Redwood Trust is a party has
been duly authorized, executed and delivered by Redwood Trust and constitutes a
valid, legal and binding agreement of Redwood Trust, enforceable against Redwood
Trust in accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;



 
28

--------------------------------------------------------------------------------

 

(iii)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by Redwood Trust of
the transactions contemplated by the terms of the Transaction Documents to which
Redwood Trust is a party except such as may be required under the “blue sky” or
state securities laws of any jurisdiction in connection with the offering, sale
or acquisition of the Underwritten Certificates, any recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling Agreement and/or the Servicing Agreement)
that have not yet been completed and such other approvals as have been obtained;


(iv)           The consummation of any of the transactions contemplated by the
terms of the Transaction Documents to which Redwood Trust is a party do not
conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the charter or by-laws of Redwood
Trust, or, to the best knowledge of such counsel, any indenture or other
agreement or instrument to which Redwood Trust is a party or by which it is
bound, or any statute or regulation applicable to Redwood Trust or any order of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over Redwood Trust; and


(v)           There are no legal or governmental actions, investigations or
proceedings pending to which Redwood Trust is a party, or, to the best knowledge
of such counsel, threatened against Redwood Trust, (A) asserting the invalidity
of any Transaction Document to which Redwood Trust is a party or (B) which might
materially and adversely affect the performance by Redwood Trust of its
obligations under, or the validity or enforceability of any Transaction Document
to which Redwood Trust is a party.



 
29

--------------------------------------------------------------------------------

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
Redwood Trust, the Seller and the Depositor.  Such opinion may be qualified as
an opinion only on the laws of the States of Maryland, New York and California
and the federal law of the United States.  To the extent that such counsel
relies upon the opinion of other counsel in rendering any portion of its
opinion, the opinion of such other counsel shall be attached to and delivered
with the opinion of such counsel that is delivered to the Underwriters.


(g)           The Trustee shall have furnished to the Underwriters an opinion,
dated the Closing Date, of Hunton & Williams LLP, counsel to the Trustee, in
form and substance satisfactory to the Underwriters and counsel to the
Underwriters, to the effect that:


(i)           The Trustee has been duly organized and is validly existing as a
national banking association duly organized under the laws of the United States
of America, and is duly qualified to do business in each jurisdiction where the
character of its properties or the nature of its activities makes such
qualification necessary, except such jurisdictions, if any, in which the failure
to be so qualified will not have a material adverse effect on the condition
(financial or otherwise), earnings, regulatory affairs, business affairs,
business prospects or properties of the Trustee; and the Trustee holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its business as described in the Final Prospectus;



 
30

--------------------------------------------------------------------------------

 

(ii)           The Pooling Agreement has been duly authorized, executed and
delivered by the Trustee and constitutes a valid, legal and binding agreement of
the Trustee, enforceable against the Trustee in accordance with its terms,
subject, as to enforceability to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law;


(iii)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Trustee of
the transactions contemplated by the terms of the Pooling Agreement, except any
such as may be required under the “blue sky” or state securities laws of any
jurisdiction in connection with the offering, sale or acquisition of the
Underwritten Certificates, any recordations of the assignment of the Mortgage
Loans to the Trustee (to the extent such recordations are required pursuant to
the Pooling Agreement and/or the Servicing Agreement) that have not yet been
completed and such other approvals as have been obtained; and


(iv)           The consummation of any of the transactions contemplated by the
Pooling Agreement do not conflict with or result in a breach or violation of any
material term or provision of, or constitute a default under, the charter or
by-laws of the Trustee, or, to the best knowledge of such counsel, any indenture
or other agreement or instrument to which the Trustee is a party or by which it
is bound, or any statute or regulation applicable to the Trustee or any order of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over the Trustee.



 
31

--------------------------------------------------------------------------------

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
the Trustee.  Such opinion may be qualified as an opinion only on the laws of
the States of New York and Delaware and the federal law of the United
States.  To the extent that such counsel relies upon the opinion of other
counsel in rendering any portion of its opinion, the opinion of such other
counsel shall be attached to and delivered with the opinion of such counsel that
is delivered to the Underwriters.


(h)           The Servicer shall have furnished to the Underwriters an opinion,
dated the Closing Date, of in-house counsel to the Servicer, in form and
substance satisfactory to the Underwriters and counsel to the Underwriters, to
the effect that:


(i)           The Servicer has been duly organized and is validly existing as a
corporation under the laws of the state of New York, and is duly qualified to do
business in each jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary, except such
jurisdictions, if any, in which the failure to be so qualified will not have a
material adverse effect on the condition (financial or otherwise), earnings,
regulatory affairs, business affairs, business prospects or properties of the
such party; and such party holds all material licenses, certificates and permits
from all governmental authorities necessary for the conduct of its business as
described in the Final Prospectus;



 
32

--------------------------------------------------------------------------------

 

(ii)           The Servicing Agreement has been duly authorized, executed and
delivered by the Servicer and constitutes a valid, legal and binding agreement
of the such party, enforceable against such party in accordance with its terms,
subject, as to enforceability to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law;


(iii)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Servicer of
the transactions contemplated by the terms of the Servicing Agreement;


(iv)           The consummation of any of the transactions contemplated by the
terms of the Servicing Agreement do not conflict with or result in a breach or
violation of any material term or provision of, or constitute a default under,
the charter or by-laws of the Servicer or, to the best knowledge of such
counsel, any indenture or other agreement or instrument to which such party is a
party or by which it is bound, or any statute or regulation applicable to such
party or any order of any court, regulatory body, administrative agency or
governmental body having jurisdiction over such party; and


(v)           There are no legal or governmental actions, investigations or
proceedings pending to which the Servicer is a party, or, to the best knowledge
of such counsel, threatened against the such party, (A) asserting the invalidity
of the Servicing Agreement or (B) which might materially and adversely affect
the performance by such party of its obligations under, or the validity or
enforceability of, the Servicing Agreement.


Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
the Servicer.  Such opinion may be qualified as an opinion only on the laws of
the States of New York and Delaware and the federal law of the United
States.  To the extent that such counsel relies upon the opinion of other
counsel in rendering any portion of its opinion, the opinion of such other
counsel shall be attached to and delivered with the opinion of such counsel that
is delivered to the Underwriters.



 
33

--------------------------------------------------------------------------------

 

(i)           The Underwriters shall have received copies of any opinions of
counsel delivered to the rating agencies set forth in the Final Prospectus as
rating the Underwritten Certificates, including, but not limited to, any “true
sale” or “perfection” opinions.  Any such opinions shall be dated the Closing
Date and addressed to the Underwriters or accompanied by reliance letters
addressed to the Underwriters.


(j)           The Underwriters shall have received from their counsel such
opinion or opinions, dated the Closing Date, with respect to the issuance and
sale of the Underwritten Certificates, the Registration Statement and each
Prospectus, and such other related matters as you may reasonably require,
including a negative assurance letter satisfactory to the Underwriters with
respect to the Preliminary Prospectus or the Final Prospectus.


(k)           The Depositor’s independent accountants, Deloitte & Touche LLP,
shall have furnished to the Underwriters a letter or letters addressed to the
Underwriters and dated as of or prior to the date of first use of any Free
Writing Prospectus, the Preliminary Prospectus or the Final Prospectus in the
form and reflecting the performance of the procedures previously agreed to by
the Depositor and the Underwriters.



 
34

--------------------------------------------------------------------------------

 

(l)           Subsequent to the date hereof, there shall not have occurred any
change, or any development involving a prospective change in or affecting the
earnings, business or properties of Redwood Trust, the Depositor or the Seller
which, in your judgment, materially impairs the investment quality of the
Underwritten Certificates so as to make it impractical or inadvisable to proceed
with the public offering or the delivery of the Underwritten Certificates as
contemplated by the Final Prospectus.


(m)           The Underwritten Certificates shall be rated not lower than the
required ratings set forth under the heading “Ratings” in the Final Prospectus,
such ratings shall not have been rescinded and no public announcement shall have
been made that any such required rating of the Underwritten Certificates has
been placed under review (otherwise than for possible upgrading).


(n)           The Depositor shall have furnished to the Underwriters such
further information, certificates and documents as the Underwriters may
reasonably have requested, and all proceedings in connection with the
transactions contemplated by this Agreement and all documents incident hereto
shall be in all material respects satisfactory in form and substance to the
Underwriters and their counsel.


If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, this Agreement and all
obligations of an Underwriter hereunder may be canceled at, or at any time prior
to, the Closing Date by such Underwriter.  Notice of such cancellation shall be
given to the Depositor in writing, or by telephone or telegraph confirmed in
writing.


7.           Termination.  This Agreement shall be subject to termination in
your absolute discretion, by notice given to the Depositor if, subsequent to the
date hereof, (i) trading generally shall have been suspended or materially
limited on, or by, as the case may be, any of the New York Stock Exchange, the
American Stock Exchange, the Nasdaq National Market, the Chicago Board of
Options Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade,
(ii) trading of any securities of Redwood Trust or the Depositor shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Underwritten Certificates on the terms
and in the manner contemplated in the Final Prospectus.



 
35

--------------------------------------------------------------------------------

 

8.           Representations and Indemnities to Survive.  The respective
agreements, representations, warranties, indemnities and other statements of the
Depositor, the Seller and Redwood Trust and their respective officers and of
each Underwriter set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
any Underwriter or the Depositor, the Seller or Redwood Trust, and will survive
delivery of and payment for the Underwritten Certificates.  The provisions of
Sections 5(iv), 9, 11 and 12 hereof shall survive the termination or
cancellation of this Agreement.


9.           Reimbursement of Underwriter Expenses.  If for any reason, other
than default by any Underwriter in its obligation to purchase the Underwritten
Certificates or termination by any Underwriter pursuant to Section 7 hereof, the
Underwritten Certificates are not delivered as provided herein, the Depositor,
the Seller and Redwood Trust jointly and severally agree to reimburse each
Underwriter for all damages, losses and out-of-pocket expenses of such
Underwriter, including reasonable fees and disbursements of its counsel,
reasonably incurred by such Underwriter in making preparations for the purchase,
sale and delivery of the Underwritten Certificates, but the Depositor, the
Seller and Redwood Trust shall then be under no further liability to any
Underwriter with respect to the Underwritten Certificates, except as provided in
Sections 5(iv), 8, 11 or 12 hereof.



 
36

--------------------------------------------------------------------------------

 

10.           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the respective meanings set forth below:


Custom Loan Information:  Such information regarding the Mortgage Loans as is
disseminated by any Underwriter to a potential investor, exclusive of any Seller
Mortgage Loan Information (in the form provided by the Depositor) and
information included in the Preliminary Term Sheet.


Contract of Sale:  A valid contract, whether oral or written, by which a third
party becomes committed to purchase any Underwritten Certificates from any
Underwriter and such Underwriter becomes committed to sell such Underwritten
Certificates to such third party; provided that “Contract of Sale” excludes any
action by such third party and such Underwriter prior to such commitments.


Derived Information:  Such information regarding the Underwritten Certificates
as is disseminated by any Underwriter to a potential investor, which information
is prepared on the basis of or derived from Seller Mortgage Loan Information
(e.g., tables and/or charts displaying with respect to any Class or Classes of
Underwritten Certificates, any of the following:  yield, average life, duration,
expected maturity, interest rate sensitivity, loss sensitivity), but does not
include (i) Issuer Information, (ii) information contained in the Registration
Statement, any Prospectus or any amendment or supplement to any of them, taking
into account information incorporated therein by reference or (iii) Seller
Mortgage Loan Information.



 
37

--------------------------------------------------------------------------------

 





Free Writing Prospectus:  The Preliminary Term Sheet and any Custom Loan
Information, Derived Information or other information relating to the
Underwritten Certificates disseminated by the Depositor (with the prior consent
of the Underwriters pursuant to Section 4) or by any Underwriter (with the prior
consent of the Depositor pursuant to Section 4), that constitutes a “free
writing prospectus” within the meaning of Rule 405 under the Securities Act.


Issuer Information:  Such information as defined in Rule 433(h) under the
Securities Act and information that is based on or derived from such
information, but excluding Derived Information or Custom Loan Information.


Preliminary Term Sheet:  The preliminary term sheet dated April 21, 2010.


Seller Mortgage Loan Information:  Information relating to the Mortgage Loans
furnished by or on behalf of the Depositor or the Seller to the Underwriters.


Spread:  The excess, if any, of (i) the purchase prices paid by investors to an
Underwriter for the Underwritten Certificates over (ii) the purchase price paid
by such Underwriter to the Depositor for the Underwritten Certificates purchased
by such Underwriter.


Underwriter Information:  The only written information furnished by or on behalf
of an Underwriter to the Depositor specifically for use in connection with the
preparation of the Registration Statement, any Prospectus or any Free Writing
Prospectus, such information being specified on Exhibit A attached hereto.


11.           Indemnification.  (a)  The Depositor, the Seller and Redwood Trust
jointly and severally agree to indemnify and hold harmless each Underwriter and
each person who controls an Underwriter within the meaning of either the
Securities Act or the Exchange Act against any



 
38

--------------------------------------------------------------------------------

 

and all losses, claims, damages or liabilities, joint or several, to which they
may become subject under the Securities Act, the Exchange Act, or other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or in any
revision or amendment thereof or supplement thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated in the
Registration Statement or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, (iii) any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Prospectus (expressly including any information relating to a
servicer or an originator), taken together with the Designated Static Pool
Information, (iv) the omission or alleged omission to state therein a material
fact required to be stated in the Preliminary Prospectus (expressly including
any information relating to a servicer or an originator), taken together with
the Designated Static Pool Information, or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (v) any untrue statement or alleged untrue statement of a material
fact contained in the Final Prospectus (expressly including any information
relating to a servicer or an originator), taken together with the Designated
Static Pool Information, or in any revision or amendment thereof or supplement
thereto, (vi) the omission or alleged omission to state in the Final Prospectus
(expressly including any information relating to a servicer or an originator) or
the Designated Static Pool Information, or in any revision or amendment thereof
or supplement thereto, a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (vii) any untrue statement or
alleged



 
39

--------------------------------------------------------------------------------

 

untrue statement of a material fact contained in a Free Writing Prospectus, or
(viii) the omission or alleged omission to state therein a material fact
required to be stated in a Free Writing Prospectus or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and further agree to promptly reimburse each such
indemnified party for any legal or other expenses reasonably incurred by it or
him, as incurred, in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action; provided,
however, that none of the Depositor, the Seller or Redwood Trust shall be liable
to a particular Underwriter or any person who controls such Underwriter to the
extent that any misstatement or alleged misstatement or omission or alleged
omission (i) was made in the Preliminary Prospectus, the Final Prospectus, any
Free Writing Prospectus, the Registration Statement or the Designated Static
Pool Information, as applicable, pursuant to Underwriter Information, Derived
Information or Custom Loan Information disseminated by such Underwriter (unless
such misstatement or alleged misstatement or omission or alleged omission
resulted from an error or material omission in the Seller Mortgage Loan
Information), (ii) was corrected (with such correction timely delivered to the
Underwriter) at least one business day prior to the written confirmation of the
applicable Contract of Sale and such Underwriter did not deliver, at or prior to
the written confirmation of such sale, a copy of the Final Prospectus as then
revised, amended or supplemented, if the Depositor has previously furnished
copies thereof to the Underwriters in accordance with the terms of this
Agreement or (iii) was made in any Free Writing Prospectus or the Registration
Statement and was corrected in the Preliminary Prospectus but the applicable
Underwriter did not deliver, prior to entering into the applicable Contract of
Sale, a copy of the Preliminary Prospectus to the applicable purchaser, if the
Depositor has previously furnished copies thereof to the Underwriters in
accordance with the terms of this Agreement.  This agreement as to indemnity
will be in addition to any liability that the Depositor, the Seller or Redwood
Trust may otherwise have.



 
40

--------------------------------------------------------------------------------

 

(b)           Each Underwriter severally agrees to indemnify and hold harmless
the Depositor, Redwood Trust and the Seller, the officers of the Depositor who
signed the Registration Statement or any amendment thereof, the directors of the
Depositor, and each person who controls the Depositor, Redwood Trust or the
Seller within the meaning of either the Securities Act or the Exchange Act, to
the same extent as the foregoing indemnities from the Depositor, the Seller and
Redwood Trust to each Underwriter; provided, however, that an Underwriter will
be liable in any such case only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with Underwriter Information, Derived Information or
Custom Loan Information, as applicable, furnished by that particular Underwriter
to the Depositor or to a prospective investor, except to the extent that any
untrue statement or alleged untrue statement therein or omission therefrom
resulted (or is alleged to have resulted) directly from an error in the Seller
Mortgage Loan Information that was used in the preparation of either (x) any
Underwriter Information, Derived Information or Custom Loan Information (or
amendment or supplement thereof) or (y) any written or electronic materials
furnished to prospective investors on which the Underwriter Information (or
amendments or supplements) were based.  This agreement as to indemnity will be
in addition to any liability that any Underwriter may otherwise have.


(c)           Promptly after receipt of notice of the commencement of any action
by an indemnified party under this Section 11, such indemnified party shall, if
a claim in respect thereof is to be made against the indemnifying party under
this Section 11, notify the indemnifying party in writing of the commencement
thereof; provided, however, that the



 
41

--------------------------------------------------------------------------------

 

omission so to notify the indemnifying party will not relieve the indemnifying
party from any liability which it may have to any indemnified party, unless the
indemnifying party is materially prejudiced by such failure to notify and in any
event shall not relieve the indemnifying party from any liability which it may
have to any indemnified party other than under this Section 11.  In case any
such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein, and to the extent that it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party; provided, however, that if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party (including impleaded parties) and
the indemnified party or parties shall have reasonably concluded that there may
be legal defenses available to it or them and/or other indemnified parties that
are different from or additional to those available to the indemnifying party,
the indemnified party or parties shall have the right to elect separate counsel
to assert such legal defenses and to otherwise participate in the defense of
such action on behalf of such indemnified party or parties.  Upon receipt of
notice from the indemnifying party to such indemnified party of its election so
to assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, unless (i) the indemnified party shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the next preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) for each of, and approved by,
the



 
42

--------------------------------------------------------------------------------

 

Underwriters in the case of paragraph (a) of this Section 11, representing the
related indemnified parties under such paragraph (a) who are parties to such
action), (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action or (iii) the
indemnifying party has authorized the employment of counsel for the indemnified
party at the expense of the indemnifying party; and except that, if clause (i)
or (iii) is applicable, such liability shall only be in respect of the counsel
referred to in such clause (i) or (iii).  The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  No indemnifying party shall, without the consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.


12.           Contribution.  If the indemnification provided for in Section 11
is unavailable or insufficient to hold harmless an indemnified party under
Section 11, then (i) each indemnifying party shall contribute to the amount paid
or payable by such indemnified party as a result of the losses, claims, damages
or liabilities referred to in Section 11 above in such proportion as is
appropriate to reflect the relative benefits received by the Depositor, the
Seller and Redwood Trust on the one hand and the Underwriter on the other from
the offering of the Underwritten Certificates or (ii) if the allocation provided
by clause (i) above is not permitted by applicable



 
43

--------------------------------------------------------------------------------

 

law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Depositor, the Seller and Redwood Trust on the one hand and the Underwriter on
the other in connection with the statements or omissions or alleged statements
or alleged omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations.  The
relative benefits received by the Depositor, the Seller and Redwood Trust on the
one hand and the Underwriters on the other shall be in such proportion so that
the Underwriters are responsible for an amount equal to the Spread, and the
Depositor, the Seller and Redwood Trust are responsible for the balance.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omissions or
alleged omission to state a material fact relates to information supplied by the
Depositor, the Seller or Redwood Trust or by the Underwriters and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The Depositor, the Seller, Redwood
Trust and the Underwriters agree that it would not be just and equitable if
contribution were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to above.  The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this Section
12 shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any action
or claim which is the subject of this Section 12.  An Underwriter shall not be
required to contribute any amount in excess of (x) the Spread of such
Underwriter, over (y) the amount of any damages which the applicable Underwriter
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  The obligation of any Underwriter to
contribute under this Section 12 is several in proportion to the portion of the
Spread applicable to it.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.




 
44

--------------------------------------------------------------------------------

 

13.           Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns, and
no other person will have any right or obligation hereunder.


14.           Applicable Law.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed therein, without reference to its conflict of law
provisions (other than Section 5-1401 of the General Obligations Law), and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.


15.           No Advisory or Fiduciary Responsibility.  The Depositor
acknowledges and agrees that: (i) the purchase and sale of the Underwritten
Certificates pursuant to this Agreement, including the determination of the
public offering price of the Underwritten Certificates and any related discounts
and commissions, is an arm’s-length commercial transaction between the
Depositor, on the one hand, and the several Underwriters, on the other hand, and
the Depositor is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Underwriter is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Depositor or its affiliates, stockholders, creditors or employees or any
other party; (iii) no Underwriter has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Depositor with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Depositor on
other matters) or any other obligation to the Depositor except the obligations
expressly set forth in this Agreement; (iv) the several Underwriters and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Depositor and that the several
Underwriters have no obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Underwriters have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Depositor has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.



 
45

--------------------------------------------------------------------------------

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Depositor and the several Underwriters, or any of
them, with respect to the subject matter hereof.  The Depositor hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Depositor may have against the several Underwriters with respect to any breach
or alleged breach of agency or fiduciary duty.


The Depositor acknowledges and agrees that the Underwriters are acting solely in
the capacity of an arm's length contractual counterparty to the Depositor with
respect to the offering of Underwritten Certificates contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Depositor or any
other person.  In addition, neither the Representative nor any other Underwriter
is advising the Depositor or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.  The Depositor shall
consult with its own advisors concerning such matters, and the Underwriters
shall have no responsibility or liability to the Depositor with respect
thereto.  Any review by the Underwriters of the Depositor, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Underwriters and shall not be on behalf
of the Depositor



 
46

--------------------------------------------------------------------------------

 

16.           Miscellaneous.  Time shall be of the essence of this
Agreement.  This Agreement, together with any contemporaneous written agreements
and any prior written agreements (to the extent not superseded by this
Agreement) that relate to the offering of the Underwritten Certificates,
represents the entire agreement between Depositor, the Seller and Redwood Trust,
on the one hand, and the Underwriters, on the other, with respect to the
preparation of the Preliminary Prospectus, the Final Prospectus and any Free
Writing Prospectus, the conduct of the offering and the purchase and sale of the
Underwritten Certificates.  Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by a writing signed by the
party against whom enforcement of such change, waiver, discharge or termination
is sought.  This Agreement may be signed in any number of counterparts, each of
which shall be deemed an original, which taken together shall constitute one and
the same instrument.


17.           Notices.  All communications hereunder shall be in writing and
effective only on receipt and, if sent to an Underwriter, shall be delivered to
the address specified on the signature page hereof.  If such notice is sent to
the Depositor, the Seller or Redwood Trust, it shall be delivered to One
Belvedere Place, Suite 330, Mill Valley, California 94941, attention of John
Isbrandtsen, Managing Director.


* * *
 

 
47

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement
please sign and return to the undersigned a counterpart hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement by and among
the Depositor, the Seller, Redwood Trust and each Underwriter relating to the
Underwritten Certificates.


Very truly yours,
 
REDWOOD TRUST, INC.
 
By: /s/ John Isbrandtsen                    

      Name:  John Isbrandtsen
      Title:    Managing Director
 
RWT HOLDINGS, INC.,
as Seller
 
By: /s/ John Isbrandtsen                    
      Name:  John Isbrandtsen
      Title:    Managing Director


SEQUOIA RESIDENTIAL FUNDING, INC.,
as Depositor



By: /s/ John Isbrandtsen                    
      Name:  John Isbrandtsen
      Title:    Managing Director







 
 

--------------------------------------------------------------------------------

 

The foregoing Agreement
is hereby confirmed and accepted by:
 
CITIGROUP GLOBAL MARKETS INC.
     
By:/s/ Peter Steinmetz        
 
     Name: Peter Steinmetz
 
     Title: Director
 
     Address:
Citigroup Global Markets Inc.
   
388 Greenwich Street, 19th Floor
   
New York, New York 10013
                   
J.P. MORGAN SECURITIES INC.
     
By: /s/ Paul H. White        
 
     Name: Paul H. White
 
     Title: Executive Director
 
     Address:
J.P. Morgan Securities Inc.
   
383 Madison Avenue, 31st Floor
   
New York, New York 10179
 

 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A

 
The following constitutes Underwriter Information for purposes of Section 10 of
this Agreement:
 
The information set forth in the Preliminary Prospectus Supplement and the
Prospectus Supplement (i) in the first and second sentences of the paragraph
immediately preceding the penultimate paragraph on the cover page thereof and
(ii) in the first and third paragraphs under the caption “Method of
Distribution” therein.









 
 

--------------------------------------------------------------------------------

 
